         Case 1:21-cr-00222-TFH Document 15 Filed 04/13/21 Page 1 of 6




                       IN THE UNTTED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




 TINITED STATES OF AMERICA,

         PlaintifJ

         v.
                                                   Case   No. I :27 -cr-A0222-TFIl

 JULIAN ELIE KHATER,

        Defendant.




              MGTTON IIOR PRO HAC VICE ANMTSSTON OT'CHAD N.                     SE'"TGF"T,


       Pursuant to Civil Local Rules S3.2(c)(1) and 83.2(d), Defendant Julian Elie Khater, by and

through undersigned counsel, moves this Court for an Order, permitting the pro hac vice

appeilance of attorney Chad D. Seigel on its behalf.

       As set forth in the accompanying Declaration, Mr. Seigel is a member of the New York

Bar (Bar No. 2863470) and New Jersey Bar (Bar No. 049001997),        and.   is in good standing. His

contact information is as follows:

                           Chad D. Seigel
                           Tacopina Seigel & De0reo
                           275 Madison Avenue, Fl 35
                           New York, New York 10016
                           Telephone: QIz) 227 -887 7
                           Facsimile: Q12) 619-1028
                           cseigel@tacopinalaw. com

       This motion is supported and signed by Alvin H. Thomas, Jr., an active and sponsoring

member of the Bar of this Court.

       A proposed Order is auached.
          Case 1:21-cr-00222-TFH Document 15 Filed 04/13/21 Page 2 of 6




       WHEREFORE, Defendant respectfully requests that the Court grant this motion and

admit Joseph Tacopina to practice before this Courtpro hac vice.


Dated:   AprilL,ZA2l                    Respectfully submitted,



                                                                   {,.
                                        Alvin H. Thomas, Jr. (D.C. Bar No.484590)
                                        Law Office of Alvin H. Thomas, Jr., PLLC
                                        938 E. Swan Creek Road
                                        Fort Washington, MD 20744
                                        Te1: (301) 203-0893
                                        athomas@.ahthomaslaw. com
                                        Counselfor Defendant Julian Elie Khater.




                                                2
             Case 1:21-cr-00222-TFH Document 15 Filed 04/13/21 Page 3 of 6



                             IN TIIE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA



   UNITED STATES OF AMERICA,

             Plainrffi

             v                                            Case   No.   1   :2 I   -cr-00222-TFH

    JULIAN ELIE KHATE&

             Defendant.




                                  DECLARATION OF CIIAD D. SEIGEL

                 Pursuant to LCvR 83.2(d) of the Local Rules of the United States District Court for the

District of Columbia: I, Chad D. Seigel, hereby declare    as   follows:

                 1.       My name is Chad D. Seigel. I am above the age of l8 and am fully competent to

make this declaration.

                 2.       I am apartner at Tacopina Seigel & Deoreo in New York, New York- My office

address, telephone number and contact inforrration are:

                                 Chad D. Seigel
                                 Tacopina Seigel & Deoreo
                                 275 Madison Avenue, Fl 35
                                 New York, New York 10016
                                 Telephone: QLZ) 227 -8877
                                 Facsimile: Q12) 619 -1028
                                 csei sel@tacopinalaw.com.


         '       3.       I am admiued to practice   as member   of the New York Bar (Bar No. 2863470) and

NewJersey Bar (Bar No. 049001997), and I am in good standing.

                 4.       I am also admitted to practice before the following Federal Courts: IJnited States

District Court for the Eastern, Southern and Western Dishicts of New York; United States District
             Case 1:21-cr-00222-TFH Document 15 Filed 04/13/21 Page 4 of 6




Court of Connecticut, United States Distuiet Court for the Dishict of New Jersey and United States

District Court for the Eastem District of Michigan-

               5.      I certifr that I have not been disciplined by any bar.

               6.      I have never been admlLted pro hac vice in this Court before.

               7.      I do not engage in the practice of law from an office located in the Disfict of

Columbi4 and I am aot    a member     of, or applicant to, the Distoict of Columbia Bar.

               I declare under the penalty of perjury under the laws of the United States of America that

the foregoing is true and accurate.

Executed on April 8,2427




                                                                                  DeOreo
                                                                275           Avenue, F1 35
                                                                New York, New York 10016
                                                                Telephone: (212) 227 -887 7
                                                                Csei gel@tacopinlaw. com
           Case 1:21-cr-00222-TFH Document 15 Filed 04/13/21 Page 5 of 6




       I   hereby certifu that   on*---=I----:,   a true and correct copy of the foregoing was

electronically filed with the Clerk of Court by using the CM/ECF system, which    will   send a notice

of electronic filing to all parties or counsel of record registered with the CM/ECF system.



                                                         Alvin H. Thomas,   Jr.   8mNo.484590)




                                                  3
            Case 1:21-cr-00222-TFH Document 15 Filed 04/13/21 Page 6 of 6




                         IN TIIE UNITED STATES DISTRICT COURT
                             FOR THI DISTRICT OT'COLTJMBIA


T]NITED STATES OF AMEzuCA,
        Plaintffi

        v
                                                   Case   No. I :21 -m-A0222-TFH
JULIAN ELIE KHATER,

        DeJbndant.




                                              ORDER

        UPON CONSIDERATION of the Motion for Pro Hac Vice Admission of Chad D

Seigel, it is by the Court, this        day                              2021, hereby

        ORDERED that the Motion for Admission Pro Hac Vice of Chad D. Seigel is hereby

GRANTED; and it is furtherhereby

        ORDERED that Chad D. Seigel is admitted to appear and participate before this Court

as additional counsel of record for Defendant Julian Elie Khater in this matter.




                                              UNITED STATES DISTRICT ruDGE
